Walker, J. This record presents the question, whether a general agent may submit matters of his principal in dispute to arbitration, in the absence of special authority for that purpose. The trial was had on the bill, answer and depositions. No replication was filed to the answer, and it must be taken as true. It denies the authority of the agent of plaintiff in error to submit the matter in dispute to arbitration, and the evidence only shows a general authority in the agent to receive the rents. A general agent has no authority to bind his principal to a submission to arbitration. To be binding, such a reference can only be made under a special authority. Bacon v. Duberry, 1 Lord Raym. 246; Watson on Awards, 50; Scarborough v. Reynolds, 12 Ala. 252. The evidence failing to show a special authority to refer the matter in dispute, and the authority being denied, the court below erred in enjoining the judgment. The evidence of Bible is, that in a conversation between the parties, he heard plaintiff in error say he would leave the matter with Bowman, and any settlement which he should make would be satisfactory to him. This manifestly authorized Bowman to act as agent in making a settlement, and any adjustment he might have made would have bound plaintiff in error. But from this statement, it is impossible to infer a special authority to submit the matter to arbitration. It only authorized him to act in person, and not to call upon others, to make an adjustment. But if this were not so, plaintiff in error filed his sworn answer, and it must be taken as true, unless overcome by the evidence of two witnesses or its equivalent. Here there was the evidence of but one, which was not properly receivable to contradict the answer, to which no replication was filed. The decree of the court below is reversed, and bill dismissed. Decree reversed.